Citation Nr: 1820711	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-16 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents and/or chemicals.

2. Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Lisa Ann Lee, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969 in the United States Navy. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2016, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran's naval service did not include visitation to the Republic of Vietnam or its inland waterways.  

2. The most probative evidence of record indicates that diabetes mellitus was not present in service or until many years thereafter, and that it is not otherwise related to service.

3. The most probative evidence of record indicates that peripheral neuropathy was not present in service or until many years thereafter, and it is not otherwise related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing service connection for peripheral neuropathy have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that his diabetes mellitus 1) was diagnosed within one year of separation from service; 2) is due to herbicide exposure while serving on the USS Providence; and/or 3) is due to chemical exposure during his active service.  For the reasons explained below, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 3 8 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, if manifested to a compensable degree at any time after active service.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6)(ii).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

First, the Board points out that the Veteran does not assert nor does the evidence show that his diabetes mellitus manifested during service.  At his September 1969 separation examination, his endocrine system was normal and his glucose urinalysis was negative.  

In a March 2016 statement, the Veteran asserted that his diabetes mellitus manifested within one year after his discharge from active service.  However, this is inconsistent with the contemporaneous medical evidence.  VA treatment records dated in 1970 and 1971, do not note a diagnosis or history of diabetes mellitus.  Furthermore, the October 2016 VA examiner indicated that the Veteran reported that he was first diagnosed with diabetes mellitus in 2000.  Based on the foregoing, the Board does not find the Veteran's March 2016 statement credible.  The evidence does not indicate that the Veteran's diabetes mellitus manifested within one year of separation from his active service.

Second, the Veteran maintains that he was exposed to Agent Orange while serving on the USS Providence in the waters of the Republic of Vietnam.  In a June 2011 statement, he indicated that during the summer of 1968, the USS Providence was in the waters of Cam Rahn Bay harbor.

For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in the Republic of Vietnam pursuant to 38 C.F.R. §§ 3.307(a), 3.313(a) (2017), See Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008); or service in the inland waterways of the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  In this case, the Veteran has not asserted that he had visitation to the Republic of Vietnam during service, but has stated that he served in the inland waterways of the Republic of Vietnam.

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual (Manual) for interpretive guidance.

An amendment to the Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will also be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See Manual M21-1, IV.ii.1.H.2.a.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  That includes salty and brackish waters situated between rivers and the open ocean.  Manual M21-1, IV.ii.1.H.2.b.  Under the amended criteria, Da Nang Harbor and Cam Rahn Bay Harbor are considered to be offshore waters of the Republic of Vietnam and are not inland waterways subject to the presumption of exposure to herbicide agents.  Manual M21-1, IV.ii.1.H.2.c.

In this case, the evidence does not indicate the Veteran served on the inland waterways of the Republic of Vietnam.  He served on the USS Providence from February 1968 to October 1969.  The USS Providence, a Cleveland-class light cruiser, did operate on the Saigon River during January 1964 and on the Cua Viet River during August 1972, but there is no evidence that it operated on an inland waterway during the Veteran's service.  In August 2003, the National Personnel Records Center (NPRC) noted that USS Providence was in the official waters of the Republic of Vietnam at various time periods during 1968.  In August 2017, the Joint Services Records Research Center (JSSRC) indicated that it had reviewed the 1968 command history for the USS Providence and that it operated off the coast of the Republic of Vietnam; in the vicinity of DaNang and Hue; and in DaNang Harbor and the Gulf of Tonkin.  As noted above, those waterways, including Cam Rahn Bay, are not considered inland waterways.  Therefore, exposure to herbicide agents is not presumed and service connection for diabetes mellitus, on a presumptive basis, is not warranted.  

Third, the Veteran asserts that he was exposed to Agent Orange by way of the ship's evaporators, which took water from the sea to be distilled and used for drinking, showering, and cooking.  He also asserts that his diabetes mellitus was caused by exposure to asbestos, heavy metals, and various chemicals, including carbon tetrachloride and/or Freon, diesel fuels, lubricants, Navy Standard fuel oil, paints, rust inhibitors, and various solvents.

In March 2016, the Veteran submitted an article entitled "Chemical Causes of Diabetes:  Overeating is Not the Only Problem" from the website www.naturalnews.com.  The article indicates that chemical poisoning could affect the insulin receptor sites and that metals such as cadmium, mercury, arsenic, lead, flouride, and possibly aluminum could create changes in pancreatic function.  The article noted that arsenic exposure was a risk factor for diabetes mellitus and that chicken consumption may contribute significant amounts of arsenic to total arsenic exposure of the U.S. population.  The article cautioned that a growing body of research showed that pesticides and other contaminants were more prevalent in the foods we ate, in our bodies, and in the environment.  The article also noted the negative effects of artificial sweeteners, MSG, benzene in soda and drinking water, bisphenol A in plastics, agricultural pesticides, and organic pollutants.

The Board observes that the generally applicable standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The evidence submitted by the Veteran indicates that many different kinds of chemicals could cause or effect diabetes, including from the food we eat and the water we drink.  However, it does not show that chemicals the Veteran was exposed to during service caused him to develop diabetes mellitus thirty years later.  Therefore, the Board finds this evidence has only limited probative value.  

In this case, the Veteran's diabetes mellitus first manifested in 2000, over thirty years after active service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, in October 2016, a VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus was incurred in or caused by service.  She noted that diabetes mellitus was not diagnosed until many years after service.  In July 2017, the same VA examiner provided a more detailed opinion addressing the Veteran's statements regarding exposure to various chemicals during service.  She noted that the Veteran was not treated for toxic exposure during service.  After reviewing multiple Material Safety Data Sheets and the medical literature, the examiner opined that the Veteran's diabetes mellitus was not at least as likely as not due to or aggravated by toxic chemical exposure during active service.  She noted that there were many risk factors for diabetes mellitus, including family history, obesity, genetics, and age, and that the etiology of type 2 diabetes appeared to involve complex interactions between environmental and genetic factors.  

Based on the foregoing, the Board finds that the weight of the evidence is against finding that the Veteran's diabetes mellitus manifested in service, within one year of service, or is otherwise related to service.  Therefore, service connection must be denied.

Regarding peripheral neuropathy, the Veteran maintains that this condition is secondary to diabetes mellitus and/or as due to chemical exposure during service.  

In March 2016, the Veteran submitted an article that discussed the causes of peripheral neuropathy, which include diabetes, side effects from drugs, exposure to toxic compounds, inflammation in the lower back, sciatic nerve entrapment, nutritional deficiencies, excessive alcohol use, food allergies, chemotherapy, infectious or inflammatory conditions, trauma, surgery complications, and old age.  

In this case, the October 2016 VA examination report indicates that the Veteran has peripheral neuropathy secondary diabetes and that his disability had its onset in 2008.  As explained above, the Board has found that service connection for diabetes mellitus is not warranted.  Therefore, there is no basis to establish secondary service connection by way of causation or aggravation for peripheral neuropathy.  See 38 C.F.R. § 3.310.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, to the extent his statements are inconsistent with the contemporaneous medical evidence, the Board finds that they lack credibility.  In addition, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinion of the VA examiner are of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise upon which she relied to form her opinion, and she provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to service connection for diabetes mellitus and peripheral neuropathy is not warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


